Citation Nr: 0005562
Decision Date: 02/04/00	Archive Date: 09/08/00

DOCKET NO. 98-14 011A              DATE FEB 04, 2000

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, Puerto Rico

THE ISSUE

Whether the notice of disagreement as to the claims for increased
evaluations for service-connected intestinal adhesion scar and
umbilical hernia was timely filed.

REPRESENTATION

Appellant represented by: Paralyzed Veterans of America, Inc.

ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel

INTRODUCTION

The appellant served on active duty from November 1961 to October
1963.

This case comes before the Board of Veterans' Appeals (the Board)
on appeal from a November 1996 rating decision of the San Juan,
Puerto Rico, Department of Veterans Affairs (VA) Regional Office
(RO). In that decision, the RO determined that the appellant had
not submitted a timely notice of disagreement as to a June 1991
rating decision, in which he was notified of the decision in July
1991.

FINDINGS OF FACT

1. In a June 1991 rating decision, the RO continued the 10 percent
evaluation for service-connected intestinal adhesion scar and
continued the noncompensable evaluation for service-connected
umbilical hernia.

2. In a July 1, 1991, letter, the appellant was notified of the
June 1991 rating decision and of his appellate rights.

3. In a VA Form 21-4138, Statement in Support of claim, which was
dated November 22, 1993, submitted by the American Red Cross, it
stated that the appellant disagreed with the 10 percent evaluation
assigned.

4. The American Red Cross is not the appellant's representative.

5. A notice of disagreement was filed more than one year after
notification of the decision.

CONCLUSION OF LAW

The appellant did not submit a notice of disagreement within one
year following the July 1991 notification of the June 1991 RO
determination. Accordingly, the request for review on appeal for
increased evaluations for service-connected intestinal adhesion
scar and umbilical hernia is dismissed. 38 U.S.C.A. 5107, 7105,
7108 (West 1991); 38 C.F.R. 20.201, 20.302(a) (1999).

2 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether the appellant
timely entered an appeal following the July 1991 notification of
the June 1991 rating decision, which continued the 10 percent
evaluation for service-connected intestinal adhesion scar and
continued the noncompensable evaluation for service-connected
umbilical hernia. If the appellant has not filed a timely appeal,
then his appeal fails. See Barnett v. Brown, 83 F.3d 1380, 1383
(Fed. Cir. 1996).

VA imposes duties on a veteran seeking VA compensation. If the
appellant disagrees or is dissatisfied with a determination by the
agency of original jurisdiction, the appellant has a duty to
express disagreement with a decision of the VA by filing a notice
of disagreement and to timely perfect the appeal by filing a
substantive appeal following the issuance of a statement of the
case. See 38 C.F.R. 20.201, 20.202, 20.302(a), (b) (1999). As to
the first step of initiating appellate review, the appellant is to
submit a notice of disagreement within one year from the date that
the agency mails notice of the determination to the appellant. See
38 C.F.R. 20.302(a). After the preparation and mailing of the
statement of the case, the appellant then has the burden to submit
a timely substantive appeal. 38 U.S.C.A. 7105 (West 1991); see 38
C.F.R. 20.302(b).

In a July 1, 1991, letter, the RO informed the appellant of the
June 1991 rating decision, which continued the 10 percent
evaluation for service-connected intestinal adhesion scar and the
noncompensable evaluation for service-connected umbilical hernia.
On the back of the notification letter, the appellant was informed
of his appellate rights. Specifically, the notification stated,
"You may appeal our determination to the Board of Veterans' Appeals
(BVA) at any time within 1 year from the date of this letter. You
must start the appeal process by filing a Notice of Disagreement.
You may do this by writing a letter to this office stating that you
wish to appeal."

3 -

A VA Form 21-4138, Statement in Support of claim, which was dated
November 22, 1993, was submitted by the American Red Cross on
behalf of the appellant. The Board finds that such document is not
a timely or valid notice of disagreement. See 38 U.S.C.A. 7105,
7108; 38 C.F.R. 3.109, 20.302(a) (1999). First, the document is
dated November 22, 1993. This is more than one year following the
issuance of the notification of the June 1991 decision. In order to
have been timely filed, the appellant would have needed to submit
a notice of disagreement by July 1992. Thus, the November 1993
document was not timely filed. 38 C.F.R. 20.302(a). Second, the VA
Form 21-4138, was filed by the American Red Cross. The record
reflects that the appellant's representative at that time was the
Paralyzed Veterans of America, Inc. Thus, the VA Form 21-4138 was
not filed by the proper representative, and thus was not valid.
Finally, the appellant has not brought forth evidence to establish
good cause of why he was not able to file a timely notice of
disagreement. See 38 C.F.R. 3.109(b) (1999). In a statement
submitted by the appellant in November 1996, he stated that he had
inoperable tumors. However, the appellant did not state that such
was the cause of his inability to file a timely notice of
disagreement. The Board finds that this is not sufficient to toll
the one-year period. The Board has reviewed the record, and there
is nothing in the claims file, such as additional record, that
would have tolled the one-year period to file the notice of
disagreement.

Therefore, because the claims for increased evaluations for
intestinal adhesion scar and umbilical hernia have not been the
subject of a notice of disagreement, a statement of the case, or a
substantive appeal, the Board does not have jurisdiction over these
issues. Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5
Vet. App. 554 (1993). An application that is not in accord with the
statute shall not be entertained by the Board. 38 U.S.C.A. 7108
(West 1991).

Lastly, the Board notes that the appellant was informed that the
November 1993 document was not being accepted as a notice of
disagreement as to the July 1991 notification of the June 1991
rating decision. Thus, there was no violation of the appellant's
procedural rights. See Marsh v. West, 11 Vet. App. 468, 470-72
(1998);

- 4 -

see also Bernard v. Brown, 4 Vet. App. 3 84 (1993); 38 U.S.C.A.
7105; 38 C.F.R. 19.34 (1999).

Although the RO failed to initially recognize whether the VA Form
21-4138 was a timely filed notice of disagreement or a properly
filed notice of disagreement, such failure is not controlling.
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) ("it is well-
established judicial doctrine that any statutory tribunal must
ensure that it has jurisdiction over each case before adjudicating
the merits, that a potential jurisdictional defect may be raised by
the court or tribunal, sua sponte or by any party, at any stage in
the proceedings, and, once apparent, must be adjudicated"). The
manner in which the RO first treated the issue does not determine
the Board's jurisdiction. Id. When there was a failure to timely
and properly file a notice of disagreement following the issuance
of the July 1, 1991, notification of the June 1991 rating decision,
that decision became final. McGinnis v. Brown, 4 Vet. App. 239, 244
(1993); see Roy, supra; 38 C.F.R. 20.302(a).

ORDER

The appeal is dismissed.

H. N. SCHWARTZ 
Member, Board of Veterans' Appeals

5 -



